Order

PER CURIAM.
The Missouri Board of Probation and Parole appeals from the declaratory judgment of the Circuit Court of Cole County, Missouri, declaring, pursuant to § 559.115.7, RSMo Supp.2004, that the pri- or 120-day probationary incarceration of the respondent, Brian D. Evans, as authorized by § 559.115.2, following his 2001 conviction, under § 302.321, for driving while his license was suspended or revoked, was not a “previous prison commitment” for purposes of § 558.019.2(1), requiring him to serve a minimum of forty percent of his present sentences.
The appellant raises one point on appeal. It claims that the trial court erroneously declared that, applying § 559.115.7, RSMo Supp.2004 retrospectively, the respondent’s prior 120-day probationary incarceration was not a “previous prison commitment” for purposes of § 558.019.2(1), because § 559.115.7, RSMo Supp.2004, is an amendatory law that, pursuant to § 1.160, could not be applied retrospectively, in that it operated to reduce the respondent’s punishment for his prior conviction of driving while suspended or revoked and was neither a procedural law nor an amendment of § 302.321 creating that offense.
We affirm pursuant to Rule 84.16(b).